Title: To John Adams from Ward Nicholas Boylston, 27 April 1823
From: Boylston, Ward Nicholas
To: Adams, John


				
					
					Hermitage Jamaica plain Sunday afternoon 27 Apr 1823—
				
				My Dear and ever Honor’d And beloved Father and And Friend—For such I shall ever consider you.—it greives & mortifies me to think I am obliged to leave this place tomorrow Morning without the Happiness of seeing you—my Health for sometime back has been miserable indeed—I have rode out but twice, & that but a short distance, since last Thursday week; and since that, I found as much as I could bear, to have gone beyond it, would have exhausted me so much, as to have destroyd. all the comfort, and pleasure of seeing you at Quincy—How I shall endure the Fatigue of my Journey to Princeton tomorrow, I dont know, but go I must, if the weather permits and halt on the way if I am not able to go on—The Hope of seeing you there cheers me, & will continue to Enliven my spirits, untill our meeting there; gives me fuller confirmation of better health than I now enjoy—It was my expectation to have sent, or brought you some of those large Dear Toland Flounders, wch you so much commented about this time last year. I have engaged a Fisherman to fish for them for ten Days past, as yet without success—my Fd. Mr Curtis who is my opposite neighbour, has pledged himself, to forward you whatever may be obtain’d from the continued trials of the Fisherman,  as fresh as possible—if they afford you, one quarter of the pleasure in eating them, that I shall have in his success I shall be a Hundred fold ov’r paid—Mrs Boylston desires her affectionate & respectfull regards to you—and unites with me in our cordial & sincere regards to Judge & Mrs Adams & Miss Smith—yours / with the most unfeignd affect / and respect
				
					Ward Nichs Boylston
				
				
			